52 F.3d 324
75 A.F.T.R.2d 95-2075, 95-1 USTC  P 50,283
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Frank R. BODOR;  Gina Bodor, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 94-1262.
United States Court of Appeals, Sixth Circuit.
April 17, 1995.

Before:  MILBURN and NORRIS, Circuit Judges;  MILES, District Judge.*
MEMORANDUM OPINION
PER CURIAM.


1
Frank R. Bodor and Gina Bodor appeal from a decision of the United States Tax Court holding that there is due from them a deficiency in income tax for the taxable year 1987.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the tax court erred in determining that the deficiency is due.


3
Because the reasons why the decision should have been entered in favor of the Commissioner of Internal Revenue have been articulated by the tax court, the issuance of a written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the decision of the tax court is affirmed upon the reasoning employed by that court in its Memorandum Opinion filed September 29, 1993.



*
 The Honorable Wendell A. Miles, United States District Judge for the Western District of Michigan, sitting by designation